Name: Commission Implementing Regulation (EU) 2018/1975 of 14 December 2018 amending Regulation (EU) No 965/2012 as regards air operations requirements for sailplanes and electronic flight bags
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  air and space transport;  transport policy;  technology and technical regulations
 Date Published: nan

 20.12.2018 EN Official Journal of the European Union L 326/53 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1975 of 14 December 2018 amending Regulation (EU) No 965/2012 as regards air operations requirements for sailplanes and electronic flight bags THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2018/1139 of the European Parliament and of the Council of 4 July 2018 on common rules in the field of civil aviation and establishing a European Union Aviation Safety Agency, and amending Regulations (EC) No 2111/2005, (EC) No 1008/2008, (EU) No 996/2010, (EU) No 376/2014 and Directives 2014/30/EU and 2014/53/EU of the European Parliament and of the Council, and repealing Regulations (EC) No 552/2004 and (EC) No 216/2008 of the European Parliament and of the Council and Council Regulation (EEC) No 3922/91 (1), and in particular Article 31 thereof, Whereas: (1) Commission Regulation (EU) No 965/2012 (2) establishes the conditions for the safety of several types of air operations with different categories of aircraft, including sailplane operations. (2) Operators involved in the operation of aircraft referred to in points (b)(i) and (ii) of Article 2(1) of Regulation (EU) 2018/1139 are required to comply with the relevant essential requirements set out in Annex V to that Regulation. (3) Commission Implementing Regulation (EU) 2018/1976 (3) lays down specific rules for the operation of sailplanes. From the date of application of that Regulation, such operations should no longer be subject to the general rules for air operations laid down in Regulation (EU) No 965/2012. However, the rules in respect of oversight of air operations by the competent authorities of the Member States, set out in Article 3 of Regulation (EU) No 965/2012 and Annex II thereto, should continue to apply with respect to air operations with sailplanes, as those requirements are not specific to any particular air operation activity but apply horizontally in respect of all such activities. (4) Regulation (EU) No 965/2012 should therefore be amended accordingly, so as to take account of the new rules applicable to operations with sailplanes and to clarify which provisions of that Regulation continue applying to operations with sailplanes. (5) Considering the close link between provisions of Implementing Regulation (EU) 2018/1976 and provisions of this Regulation, their date of application should be aligned. (6) In 2014, ICAO introduced in Annex 6, Part I and Part III, Section II, provisions for the use of electronic flight bags for commercial air transport operations. Those provisions contain generic requirements for the use of electronic flight bags and also a requirement for an operational approval for the use of electronic flight bag applications used for the safe operation of aircraft. Therefore it is necessary to align Regulation (EU) No 965/2012 with ICAO provisions by introducing a new rule containing generic requirements for the use of electronic flight bags for commercial air transport and new provisions supporting an operational approval for the use of electronic flight bag applications that have a failure condition classified as minor or below. (7) In 2014, ICAO also introduced in Annex 6, Part II and Part III, Section III, provisions for the use of electronic flight bags in general aviation. Those provisions contain generic requirements for the use of electronic flight bags and also a requirement for Contracting States to establish criteria for the use of electronic flight bag applications used for the safe operation of aircraft. Therefore it is necessary to align Regulation (EU) No 965/2012 with ICAO provisions by introducing for non-commercial operations with complex motor-powered aircraft and for specialised operations with complex motor-powered aircraft new rules containing generic requirements for the use of electronic flight bags and requirements for the use of electronic flight bag applications with a failure condition classified as minor or below. Furthermore, this Regulation amends Regulation (EU) No 965/2012 by aligning the requirements for portable electronic devices for non-commercial operations with other-than-complex motor-powered aircraft with the generic ICAO provisions for electronic flight bag equipment. (8) The European Union Aviation Safety Agency prepared draft implementing rules related to specific rules for the operation of sailplanes and submitted them as an opinion (4) to the Commission in accordance with points (b) and (c) of Article 75(2) and Article 76(1) of Regulation (EU) 2018/1139. (9) The European Union Aviation Safety Agency prepared draft implementing rules related to the use of electronic flight bags and submitted them as an opinion (5) to the Commission in accordance with points (b) and (c) of Article 75(2) and Article 76(1) Regulation (EU) 2018/1139. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 127 of Regulation (EU) 2018/1139, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) No 965/2012 Regulation (EU) No 965/2012 is amended as follows: (1) Article 1 is amended as follows: (a) paragraphs 1, 2 and 3 are replaced by the following: 1. This Regulation lays down detailed rules for air operations with aeroplanes and helicopters, including ramp inspections of aircraft of operators under the safety oversight of another State when landed at aerodromes located in the territory subject to the provisions of the Treaties. 2. This Regulation also lays down detailed rules on the conditions for issuing, maintaining, amending, limiting, suspending or revoking the certificates of operators of aircraft referred to in points (b)(i) and (ii) of Article 2(1) of Regulation (EU) 2018/1139, except for balloons and sailplanes, engaged in commercial air transport operation, the privileges and responsibilities of the holders of certificates as well as conditions under which operations shall be prohibited, limited or subject to certain conditions in the interest of safety; 3. This Regulation also lays down detailed rules on the conditions and procedures for the declaration by operators engaged in commercial specialised operations of aeroplanes and helicopters or in non-commercial operation of complex motor-powered aircraft, including non-commercial specialised operations of complex motor-powered aircraft, of their capability and the availability of the means to discharge the responsibilities associated with the operation of aircraft, and for the oversight of such operators.; (b) paragraph 7 is replaced by the following: 7. This Regulation shall not apply to air operations with balloons and sailplanes. However, in respect of such air operations with balloons, other than tethered gas balloons, and sailplanes, the requirements in respect of oversight of Article 3 shall apply.; (2) Article 2 is amended as follows: (a) points (1), (1a) and 1(b) are replaced by the following: (1) aeroplane  means an engine-driven fixed-wing aircraft heavier than air that is supported in flight by the dynamic reaction of the air against its wings; (1a) helicopter  means a heavier-than-air aircraft supported in flight chiefly by the reactions of the air on one or more power-driven rotors on substantially vertical axes; (1b) balloon  means a manned lighter-than-air aircraft which is not power-driven and sustains flight through the use of either a lighter-than-air gas or an airborne heater, including gas balloons, hot-air balloons, mixed balloons and, although power-driven, hot-air airships;; (b) the following points (1c), (1d) and (1e) are inserted: (1c) sailplane  means a heavier-than-air aircraft that is supported in flight by the dynamic reaction of the air against its fixed lifting surfaces, the free flight of which does not depend on an engine; (1d) commercial operation  means any operation of an aircraft, in return for remuneration or other valuable consideration, which is available for the public or, when not made available to the public, which is performed under a contract between an operator and a customer, where the latter has no control over the operator; (1e) tethered gas balloon  means a gas balloon with a tether system that continuously anchors the balloon to a fixed point during operation;; (c) point (9) is replaced by the following: (9) introductory flight  means any operation against remuneration or other valuable consideration consisting of an air tour of short duration for the purpose of attracting new trainees or new members, performed either by a training organisation referred to in Article 10a of Commission Regulation (EU) No 1178/2011 (*1) or by an organisation created with the aim of promoting aerial sport or leisure aviation; (*1) Commission Regulation (EU) No 1178/2011 of 3 November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 311, 25.11.2011, p. 1).;" (3) Article 5 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Operators shall only operate an aeroplane or a helicopter for the purpose of commercial air transport (hereinafter CAT ) operations as specified in Annexes III and IV.; (b) in paragraph 2, point (b) is replaced by the following: (b) aeroplanes and helicopters used for the transport of dangerous goods (DG);; (c) paragraphs 4, 5 and 6 are replaced by the following: 4. Operators of other-than-complex motor-powered aeroplanes and helicopters involved in non-commercial operations, including non-commercial specialised operations, shall operate the aircraft in accordance with the provisions set out in Annex VII. 5. Training organisations referred to in Article 10a of Regulation (EU) No 1178/2011 and having their principal place of business in a Member State shall, when conducting flight training into, within or out of the Union, operate: (a) complex motor-powered aeroplanes and helicopters in accordance with the provisions specified in Annex VI; (b) other aeroplanes and helicopters in accordance with the provisions specified in Annex VII. 6. Operators shall only operate an aeroplane or a helicopter for the purpose of commercial specialised operations in accordance with the requirements in Annexes III and VIII.; (4) Article 6 is amended as follows: (a) paragraph 3 is replaced by the following: 3. By way of derogation from Article 5 of this Regulation and without prejudice to point (b) of Article 18(2) of Regulation (EU) 2018/1139 and to Subpart P of Annex I to Commission Regulation (EU) No 748/2012 (*2) concerning the permit to fly, the following flights shall continue to be operated under the requirements specified in the national law of the Member State in which the operator has its principal place of business, or, where the operator has no principal place of business, the place where the operator is established or resides: (a) flights related to the introduction or modification of aeroplane or helicopter types conducted by design or production organisations within the scope of their privileges; (b) flights carrying no passengers or cargo where the aeroplane or helicopter is ferried for refurbishment, repair, maintenance checks, inspections, delivery, export or similar purposes. (*2) Commission Regulation (EU) No 748/2012 of 3 August 2012 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (OJ L 224, 21.8.2012, p. 1).;" (b) paragraph 4a is amended as follows: (i) the introductory wording is replaced by the following: 4a. By way of derogation from Article 5(1) and (6), the following operations with other-than-complex motor-powered aeroplanes and helicopters may be conducted in accordance with Annex VII:; (ii) point (c) is replaced by the following: (c) introductory flights, parachute dropping, sailplane towing or aerobatic flights performed either by a training organisation having its principal place of business in a Member State and referred to in Article 10a of Regulation (EU) No 1178/2011, or by an organisation created with the aim of promoting aerial sport or leisure aviation, on the condition that the aircraft is operated by the organisation on the basis of ownership or dry lease, that the flight does not generate profits distributed outside of the organisation, and that whenever non-members of the organisation are involved, such flights represent only a marginal activity of the organisation.; (5) Article 10 is amended as follows: (a) in paragraph 1, the paragraph numbering is deleted and the second subparagraph is replaced by the following: It shall apply from 28 October 2012.; (b) paragraphs 2 to 6 are deleted. (6) Annexes I, II, III, IV, V, VI, VII and VIII are amended in accordance with the Annex to this Regulation. Article 2 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 9 July 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 212, 22.8.2018, p. 1. (2) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (3) Commission Implementing Regulation (EU) 2018/1976 of 14 December 2018 laying down detailed rules for the operation of sailplanes pursuant to Regulation (EU) 2018/1139 (see page 64 of this Official Journal). (4) Opinion No 07/2017 of the European Aviation Safety Agency of 23 August 2017 for a draft Commission Regulation on the revision of the operational rules for sailplanes. (5) Opinion No 10/2017 of the European Aviation Safety Agency of 18 December 2017 for a draft Commission Regulation amending Commission Regulation (EU) No 965/2012. ANNEX Annexes I, II, III, IV, V, VI, VII and VIII to Regulation (EU) No 965/2012 are amended as follows: (1) Annex I is amended as follows: (a) point (6) is deleted; (b) point (11a) is deleted; (c) the following points (42a), (42b) and (42c) are inserted: (42a) EFB application  means a software application installed on an EFB host platform that provides one or more specific operational functions which support flight operations; (42b) EFB host platform  means the hardware equipment in which the computing capabilities and basic software reside, including the operating system and the input/output software; (42c) EFB system  means the hardware equipment (including any battery, connectivity provisions, input/output components) and software (including databases and the operating system) needed to support the intended EFB application(s);; (d) the following point (44a) is inserted: (44a) electronic flight bag (EFB)  means an electronic information system, comprised of equipment and applications for flight crew, which allows for the storing, updating, displaying and processing of EFB functions to support flight operations or duties;; (e) point (57) is deleted; (f) the following point (69a) is inserted: (69a) human machine interface (HMI)  means a component of certain devices that is capable of handling human machine interactions. The interface consists of hardware and software that allow user inputs to be interpreted and processed by machines or systems that, in turn, provide the required results to the user;; (g) point (78a) is replaced by the following: (78a) minor failure condition  means a failure condition that would not significantly reduce aircraft safety, and which involves flight crew actions that are well within their capabilities;; (h) the following point (78b) is inserted: (78b) misuse of substances  means the use of one or more psychoactive substances by flight crew, cabin crew members and other safety-sensitive personnel in a way that: (a) constitutes a direct hazard to the user or endangers the lives, health or welfare of others; and/or (b) causes or worsens an occupational, social, mental or physical problem or disorder;; (i) the following points (96a) and (96b) are inserted: (96a) portable EFB  means a portable EFB host platform, used on the flight deck, which is not part of the configuration of the certified aircraft; (96b) portable electronic device (PED)  means any kind of electronic device, typically but not limited to consumer electronics, brought on board the aircraft by crew members, passengers, or as part of the cargo, that is not included in the configuration of the certified aircraft. It includes all equipment that is able to consume electrical energy. The electrical energy can be provided from internal sources such as batteries (chargeable or non-rechargeable) or the devices may also be connected to specific aircraft power sources;; (j) the following points (120a) and (120b) are inserted: (120a) type A EFB application  means an EFB application whose malfunction or misuse has no safety effect; (120b) type B EFB application  means an EFB application: (a) whose malfunction or misuse is classified as minor failure condition or below; and (b) which neither replaces nor duplicates any system or functionality required by airworthiness regulations, airspace requirements, or operational rules;; (2) Annex II is amended as follows: (a) in point ARO.GEN.120, point (d) is replaced by the following: (d) The competent authority shall evaluate all alternative means of compliance proposed by an organisation in accordance: (1) with point ORO.GEN.120(b) of Annex III (Part-ORO) to this Regulation; (2) for balloons with point BOP.ADD.010 of Annex II (Part-BOP) to Commission Regulation (EU) 2018/395 (*1); or (3) for sailplanes with point SAO.DEC.100(c) of Annex II (Part-SAO) to Commission Implementing Regulation (EU) 2018/1976 (*2); by analysing the documentation provided and, if considered necessary, conducting an inspection of the organisation. When the competent authority finds that the alternative means of compliance are in accordance with the Implementing Rules, it shall without undue delay: (1) notify the applicant that the alternative means of compliance may be implemented and, if applicable, amend the approval, specialised operation authorisation or certificate of the applicant accordingly; and (2) notify the Agency of their content, including copies of all relevant documentation; (3) inform other Member States about alternative means of compliance that were accepted. (*1) Commission Regulation (EU) 2018/395 of 13 March 2018 laying down detailed rules for the operation of balloons pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 71, 14.3.2018, p. 10)." (*2) Commission Implementing Regulation (EU) 2018/1976 of 14 December 2018 laying down detailed rules for the operation of sailplanes pursuant to Regulation (EU) 2018/1139 of the European Parliament and of the Council (OJ L 326, 20.12.2018, p. 64).;" (b) in point ARO.GEN.345, point (a) is replaced by the following: (a) Upon receiving a declaration from an organisation carrying out or intending to carry out activities for which a declaration is required, the competent authority shall verify that the declaration contains all the information required: (1) pursuant to ORO.DEC.100 of Annex III (Part-ORO) to this Regulation; (2) for balloon operators pursuant to BOP.ADD.100 of Annex II (Part-BOP) to Regulation (EU) 2018/395; or (3) for sailplane operators pursuant to SAO.DEC.100 of Annex II (Part-SAO) to Implementing Regulation (EU) 2018/1976. After having verified the required information, the competent authority shall acknowledge receipt of the declaration to the organisation.; (c) in Appendix II, the table (EASA FORM 139) is replaced by the following:Text of image OPERATIONS SPECIFICATIONS (subject to the approved conditions in the operations manual) Issuing authority contact details Telephone (1): ; Fax ; Email: AOC (2): Operator name (3): Date (4): Signature: Dba trading name Operations specifications#: Aircraft model (5): Registration marks (6): Types of operations: Commercial air transport Passengers Cargo Others (7): Area of operation (8): Special limitations (9): Specific approvals: Yes No Specification (10) Remarks Dangerous goods Low-visibility operations Take-off Approach and landing CAT (11) ¦. RVR (12): m DA/H: ft RVR: m RVSM (13) N/A ETOPS (14) N/A Maximum diversion time (15): min. Complex navigation specifications for PBN operations (16) (17) Minimum navigation performance specification Operations of single-engined turbine aeroplane at night or in IMC (SET-IMC) (18) Helicopter operations with the aid of night-vision imaging systems Helicopter hoist operations Helicopter emergency medical service operations Helicopter offshore operations Cabin crew training (19) Issue of CC attestation (20) Use of type B EFB applications (21) Continuing airworthiness (22) Others (23) Text of image (1) Telephone and fax contact details of the competent authority, including the country code. Email to be provided if available. (2) Insertion of associated air operator certificate (AOC) number. (3) Insertion of the operators registered name and the operators trading name, if different. Insert Dba  before the trading name (for Doing business as ). (4) Issue date of the operations specifications (dd-mm-yyyy) and signature of the competent authority representative. (5) Insertion of ICAO designation of the aircraft make, model and series, or master series, if a series has been designated (e.g. Boeing-737-3K2 or Boeing-777-232). (6) Either the registration marks are listed in the operations specifications or in the operations manual. In the latter case, the related operations specifications must make a reference to the related page in the operation manual. In case not all specific approvals apply to the aircraft model, the registration marks of the aircraft may be entered in the remark column to the related specific approval. (7) Other type of transportation to be specified (e.g. emergency medical service). (8) Listing of geographical area(s) of authorised operation (by geographical coordinates or specific routes, flight information region or national or regional boundaries). (9) Listing of applicable special limitations (e.g. VFR only, Day only, etc.). (10) List in this column the most permissive criteria for each approval or the approval type (with appropriate criteria). (11) Insertion of applicable precision approach category: LTS CAT I, CAT II, OTS CAT II, CAT IIIA, CAT IIIB or CAT IIIC. Insertion of minimum runway visual range (RVR) in meters and decision height (DH) in feet. One line is used per listed approach category. (12) Insertion of approved minimum take-off RVR in metres. One line per approval may be used if different approvals are granted. (13) Not Applicable (N/A) box may be checked only if the aircraft maximum ceiling is below FL290. (14) Extended range operations (ETOPS) currently applies only to two-engined aircraft. Therefore, the not applicable (N/A) box may be checked if the aircraft model has more or less than two engines. (15) The threshold distance may also be listed (in NM), as well as the engine type. (16) Performance-based navigation (PBN): one line is used for each complex PBN specific approval (e.g. RNP AR APCH), with appropriate limitations listed in the Specifications  and/or Remarks  columns. Procedure-specific approvals of specific RNP AR APCH procedures may be listed in the operations specifications or in the operations manual. In the latter case, the related operations specifications must have a reference to the related page in the operations manual. (17) Specify if the specific approval is limited to certain runway ends and/or aerodromes. (18) Insertion of the particular airframe/engine combination. (19) Approval to conduct the training course and examination to be completed by applicants for a cabin crew attestation as specified in Annex V (Part-CC) to Regulation (EU) No 1178/2011. (20) Approval to issue cabin crew attestations as specified in Annex V (Part-CC) to Regulation (EU) No 1178/2011. (21) Insertion of the list of type B EFB applications together with the reference of the EFB hardware (for portable EFBs). Either this list is contained in the operations specifications or in the operations manual. In the latter case, the related operations specifications must make a reference to the related page in the operations manual. (22) The name of the person/organisation responsible for ensuring that the continuing airworthiness of the aircraft is maintained and a reference to the regulation that requires the work, i.e. Subpart G of Annex I (Part-M) to Regulation (EU) No 1321/2014. (23) Other approvals or data may be entered here, using one line (or one multi-line block) per authorisation (e.g. short landing operations, steep approach operations, helicopter operations to/from a public interest site, helicopter operations over a hostile environment located outside a congested area, helicopter operations without a safe forced landing capability, operations with increased bank angles, maximum distance from an adequate aerodrome for two-engined aeroplanes without an ETOPS approval, aircraft used for non-commercial operations). EASA Form 139 Issue 4 ; (3) Annex III is amended as follows: (a) in point ORO.GEN.110, point (k) is replaced by the following: (k) Notwithstanding point (j), operators conducting commercial operations with either of the following aircraft shall ensure that the flight crew has received an appropriate dangerous goods training or briefing, to enable them to recognise undeclared dangerous goods brought on board by passengers or as cargo: (1) a single-engined propeller-driven aeroplane having an MCTOM of 5 700 kg or less and an MOPSC of 5 or less, operated in a flight taking off and landing at the same aerodrome or operating site, under VFR by day; (2) an other-than-complex motor-powered helicopter, single-engined, with an MOPSC of 5 or less, operated in a flight taking off and landing at the same aerodrome or operating site, under VFR by day.; (b) in point ORO.MLR.101, the introductory wording is replaced by the following: Except for operations with single-engined propeller-driven aeroplanes with an MOPSC of 5 or less or single-engined non-complex helicopters with an MOPSC of 5 or less, taking off and landing at the same aerodrome or operating site, under VFR by day, the main structure of the OM shall be as follows:; (c) in point ORO.FC.005, point (b) is replaced by the following: (b) SECTION 2 specifying additional requirements applicable to commercial air transport operations, with the exception of commercial air transport operations of passengers conducted under VFR by day, starting and ending at the same aerodrome or operating site and within a local area specified by the competent authority, with: (1) single-engined propeller-driven aeroplanes having an MCTOM of 5 700 kg or less and an MOPSC of 5 or less; or (2) other-than-complex motor-powered helicopters, single-engined, with an MOPSC of 5 or less.; (d) in point ORO.FTL.105, point (13) is replaced by the following: (13) flight time  means, for aeroplanes, the time between an aircraft first moving from its parking place for the purpose of taking off until it comes to rest on the designated parking position and all engines or propellers are shut down.; (4) Annex IV is amended as follows: (a) point CAT.GEN.105 is deleted; (b) the following point CAT.GEN.MPA.141 is inserted: CAT.GEN.MPA.141 Use of electronic flight bags (EFBs) (a) Where an EFB is used on board an aircraft, the operator shall ensure that it does not adversely affect the performance of the aircraft systems or equipment, or the ability of the flight crew member to operate the aircraft. (b) The operator shall not use a type B EFB application unless it is approved in accordance with Subpart M of Annex V (Part-SPA).; (c) in Subpart A, Section 2 is deleted; (d) in Subpart B, Section 2 is deleted; (e) in point CAT.POL.MAB.105, point (b) is replaced by the following: (b) Where mass and balance data and documentation is generated by a computerised mass and balance system, the operator shall: (1) verify the integrity of the output data to ensure that the data are within AFM limitations; and (2) specify the instructions and procedures for its use in its operations manual.; (f) in point CAT.POL.MAB.105, point (e) is deleted; (g) in Subpart C, Section 4 is deleted; (h) in Subpart D, Section 3 is deleted; (5) in Annex V, the following Subpart M is inserted: SUBPART M ELECTRONIC FLIGHT BAGS (EFBs) SPA.EFB.100 Use of electronic flight bags (EFBs)  operational approval (a) A commercial air transport operator shall only use a type B EFB application if the operator has been granted an approval by the competent authority for such use. (b) In order to obtain an operational approval from the competent authority for the use of a type B EFB application, the operator shall provide evidence that: (1) a risk assessment related to the use of the EFB device that hosts the application and to the EFB application and its associated function(s) has been conducted, identifying the associated risks and ensuring that they are appropriately managed and mitigated; (2) the human machine interfaces of the EFB device and the EFB application have been assessed against human factors principles; (3) it has established an EFB administration system and that procedures and training requirements for the administration and use of the EFB device and the EFB application have been established and implemented; these shall include procedures for: (i) operating the EFB; (ii) the management of changes to the EFB; (iii) the management of EFB data; (iv) EFB maintenance; and (v) EFB security; (4) the EFB host platform is suitable for the intended use of the EFB application. This demonstration shall be specific to the EFB application and the EFB host platform on which the application is installed.; (6) Annex VI is amended as follows: (a) the following point NCC.GEN.131 is inserted: NCC.GEN.131 Use of electronic flight bags (EFBs) (a) Where an EFB is used on board an aircraft, the operator shall ensure that it does not adversely affect the performance of the aircraft systems or equipment, or the ability of the flight crew member to operate the aircraft. (b) Prior to using a type B EFB application, the operator shall: (1) conduct a risk assessment related to the use of the EFB device that hosts the application and to the EFB application concerned and its associated function(s), identifying the associated risks and ensuring that they are appropriately managed and mitigated; the risk assessment shall address the risks associated with the human machine interface of the EFB device and the EFB application concerned; and (2) establish an EFB administration system, including procedures and training requirements for the administration and use of the device and the EFB application.; (b) in point NCC.OP.200, point (b) is replaced by the following: (b) Notwithstanding point (a), when training flights are conducted by a training organisation referred to in Article 10a of Commission Regulation (EU) No 1178/2011, such situations may be simulated with student pilots on board.; (7) Annex VII is amended as follows: (a) point NCO.GEN.102 is deleted; (b) in point NCO.GEN.103, point (a) is replaced by the following: (a) start and end at the same aerodrome or operating site;; (c) in point NCO.GEN.105, point (a)(4)(iii) is replaced by the following: (iii) instruments and equipment required for the execution of that flight are installed in the aircraft and are operative, unless operation with inoperative equipment is permitted by the minimum equipment list (MEL) or equivalent document, if applicable, as provided for in points NCO.IDE.A.105 or NCO.IDE.H.105;; (d) point NCO.GEN.125 is replaced by the following: NCO.GEN.125 Portable electronic devices The pilot-in-command shall not permit any person to use a portable electronic device (PED) on board an aircraft, including an electronic flight bag (EFB), that could adversely affect the performance of the aircraft systems and equipment or the ability of the flight crew member to operate the aircraft.; (e) in point NCO.GEN.135, point (c) is deleted; (f) in point NCO.OP.120, the title is replaced by the following: NCO.OP.120 Noise abatement procedures  aeroplanes and helicopters; (g) point NCO.OP.156 is deleted; (h) in point NCO.OP.180, point (b) is replaced by the following: (b) Notwithstanding (a), when training flights are conducted by a training organisation referred to in Article 10a of Commission Regulation (EU) No 1178/2011, such situations may be simulated with student pilots on board.; (i) in point NCO.POL.105, point (b) is replaced by the following: (b) The weighing shall be accomplished by the manufacturer of the aircraft or by an approved maintenance organisation.; (j) in point NCO.IDE.A.160, point (a) is replaced by the following: (a) Aeroplanes, except ELA1 aeroplanes, shall be equipped with at least one hand fire extinguisher: (1) in the flight crew compartment; and (2) in each passenger compartment that is separate from the flight crew compartment, except if the compartment is readily accessible to the flight crew.; (k) in Subpart D, Section 3 is deleted; (8) Annex VIII is amended as follows: (a) in point SPO.GEN.005, point (c)(2) is replaced by the following: (2) parachute dropping, sailplane towing with an aeroplane or aerobatic flights performed either by a training organisation having its principal place of business in a Member State and being referred to in Article 10a of Regulation (EU) No 1178/2011, or by an organisation created with the aim of promoting aerial sport or leisure aviation, on the condition that the aircraft is operated by the organisation on the basis of ownership or dry lease, that the flight does not generate profits distributed outside of the organisation, and that whenever non-members of the organisation are involved, such flights represent only a marginal activity of the organisation.; (b) point SPO.GEN.102 is deleted; (c) in point SPO.GEN.107, point (a)(4)(iii) is replaced by the following: (iii) instruments and equipment required for the execution of that flight are installed in the aircraft and are operative, unless operation with inoperative equipment is permitted by the minimum equipment list (MEL) or equivalent document, if applicable, as required in points SPO.IDE.A.105 or SPO.IDE.H.105;; (d) the following point SPO.GEN.131 is inserted: SPO.GEN.131 Use of electronic flight bags (EFBs) (a) Where an EFB is used on board an aircraft, the operator shall ensure that it does not adversely affect the performance of the aircraft systems or equipment, or the ability of the flight crew member to operate the aircraft. (b) Prior to using a type B EFB application, the operator shall: (1) conduct a risk assessment related to the use of the EFB device that hosts the application, to the EFB application concerned and its associated function(s), identifying the associated risks and ensuring that they are appropriately mitigated; the risk assessment shall address the risks associated with the human machine interface of the EFB device and the EFB application concerned; and (2) establish an EFB administration system, including procedures and training requirements for the administration and use of the EFB device and the EFB application.; (e) in point SPO.GEN.140, point (c) is deleted; (f) in point SPO.POL.105, point (b) is replaced by the following: (b) The weighing shall be accomplished by the manufacturer of the aircraft or by an approved maintenance organisation.; (g) in point SPO.IDE.A.180, point (a) is replaced by the following: (a) Aeroplanes, except ELA1 aeroplanes, shall be equipped with at least one hand fire extinguisher: (1) in the flight crew compartment; and (2) in each cabin compartment that is separate from the flight crew compartment, except if the compartment is readily accessible to the flight crew.; (h) in Subpart D, Section 3 is deleted. (*1) Commission Regulation (EU) 2018/395 of 13 March 2018 laying down detailed rules for the operation of balloons pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 71, 14.3.2018, p. 10). (*2) Commission Implementing Regulation (EU) 2018/1976 of 14 December 2018 laying down detailed rules for the operation of sailplanes pursuant to Regulation (EU) 2018/1139 of the European Parliament and of the Council (OJ L 326, 20.12.2018, p. 64).; 